Citation Nr: 0018786	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-01 951A	)	DATE
	)
	)


THE ISSUE

Whether a December 1997 decision of the Board of Veterans' 
Appeals (Board) denying recognition of the appellant as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) purposes, and dismissing a claim of entitlement to 
service connection for cause of death, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


FINDINGS OF FACT

1.  In a letter to the Board, dated in May 1999, the moving 
party asserted that the Board decision of December 1997 
contained CUE and the Board treated this correspondence as a 
motion for CUE as to the December 1997 decision.  The moving 
party further evidenced her pursuit of a motion for CUE by 
filing a motion for revision with respect to the December 23, 
1997 Board decision in June 2000, on the basis of CUE as 
provided in statute 38 U.S.C.A. § 7111, and as codified in 
Title 38 C.F.R. Part 20 of the Board's Rules of Practice.  

2.  In a written brief submitted by the moving party's 
representative, dated June 16, 2000, the representative 
requested that the motion for revision under the provisions 
of 38 U.S.C.A. § 7111 be withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a December 1997 decision of the Board 
denying recognition of the appellant as the veteran's 
surviving spouse for VA purposes, and dismissing a claim of 
entitlement to service connection for cause of death, should 
be dismissed.  38 C.F.R. § 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



		
	Richard B. Frank
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


